Citation Nr: 0312649	
Decision Date: 06/12/03    Archive Date: 06/16/03	

DOCKET NO.  97-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





REMAND

The veteran had active service from July 1970 to July 1973.  
Personnel records on file document that he was a participant 
in expeditions as a member of Task Force 79.4 in the 
contiguous waters of Vietnam on October 26, 1971, December 
12, 1971, and from January 6, to January 7, 1972.

In July 2002, the Board of Veterans' Appeals (Board) 
undertook additional development with respect to the issue 
listed on the title page of this action pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (January 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The development 
actions requested by the Board have resulted in the 
acquisition of a CD-ROM which contains Marine Corps 
operational records and after action reports.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for additional consideration and without having to obtain 
the appellant's waiver of the right to initial consideration 
of the evidence by the RO.  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C.A. [§ ] 5103(a)" and 
"not less than 30 days to respond to the notice") was invalid 
because it was contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  With this 
in mind, the Board notes that on November 8, 2002, the 
veteran was sent a letter asking that he provide a statement 
from an individual to whom he referred as knowing "about the 
helicopter, Cpt. and two Vietnamese officers and knows I left 
with them."  A statement from this individual has yet to be 
associated with the claims folder.



In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
afford him an opportunity to provide any 
additional specific information 
pertaining to alleged stressful events in 
service.  He should be informed of the 
importance of as much detailed 
information as possible regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including the names, ranks, units 
of assignment, and any other identifying 
detail.  He should be advised that he is 
free to identify and/or submit other 
information in support of his claim.  Of 
particular interest is a supporting 
statement from an individual he has 
claimed has knowledge about "the 
helicopter, Cpt. and two Vietnamese 
officers and knows I left with them."

2.  The RO should also ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him in recent years for his 
alleged PTSD.  With any necessary 
authorization from him, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by him in 
response to this request which have not 
been previously secured.  

3.  Then, the RO must make a specific 
determination, based upon the complete 
record, to include a review of the CD-ROM 
from the Marine Corps, as to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  The RO must also specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy," for the purpose of applying the 
provisions of 38 C.F.R. § 3.304(f).  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility issues 
raised by the record. 

4.  Thereafter, if any verified stressor 
or stressors is or are found, the veteran 
should be afforded a psychiatric 
examination for the purposes of 
determining whether the complete record 
supports the diagnosis of PTSD.  All 
indicated studies, to include 
psychological testing, should be 
performed.  The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination so that 
the veteran's psychiatric history may be 
reviewed, as well as any report 
corroborating any of his experiences.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
on the link between current 
symptomatology and one or more of the 
inservice stressors.  The sufficiency of 
the stressor or stressors to establish 
the diagnosis of PTSD should be noted.  
If the diagnosis of PTSD is not deemed 
appropriate, the examiner should explain 
his or her position.

5.  Thereafter, the RO should review the 
record and insure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 45, 
620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Thereafter, if the benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
supplemental statement of the case and be given the 
opportunity to respond thereto.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




